UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
DEVAN MICHELLE ABRAHAM                         )
by next friend Ruth LaJuene Morgan             )
                                               )
                       Plaintiffs              )
                                               )
v.                                             )           Case No. 01-cv-27 (RCL)
                                               )
DISTRICT OF COLUMBIA                           )
                                               )
                       Defendant.              )
                                               )

                                      !PJlOPO�RDER

        For the reasons set forth in the Memorandum Opinion issued this date in Keith Allen, et

al. v. District of Columbia, No. 00-cv-591, it is hereby
        ORDERED that Defendant shall pay Plaintiffs, within 30 days of the date of this Order,

$17,844.80, an amount which represents the remaining interest owed to Plaintiffs on the capped

attorney's fees and costs in this case.

        SO ORDERED.




Date:
                                                      R0YCC. LAMBERTH
                                                      UNITED STATES DISTRICT JUDGE